Woods, J.,
delivered the opinion of the court.
In the case of Yale v. McLaurin, 66 Miss., 461, §1261, code 1880 (now § 1964, code 1.892), was held to be designed *578to secure to the beneficiary of a life insurance policy the proceeds thereof, freed from liabilities for the debts 5f another by whom the premiums have been paid, but that when the beneficiary has paid the premiums, and the proceeds of the insurance are sought.to be subjected to his debts, the statute has no application. That section is in these words: ‘ ‘ The proceeds of a life insurance policy, to an amount not exceeding ten thousand dollars upon any one life, shall inure to the party or parties named as beneficiaries thereof, free from all liability for the debts of the person whose life was insured, even though such person paid the premiums thereon. ’ ’
In the code of 1892 another exemption was for the first time introduced into our statute law, and. that additional exemption is found in § 1965 of the code. It is in these words: “The proceeds of a life insurance policy not exceeding five thousand dollars, payable to the executor or administrator of the insured, shall inure to the heirs or legatees, freed from all liability for the debts of the decedent; but if the deceased be insured for the benefit of his heirs or legatees at the time of his death otherwise, and they shall collect the same, the sum collected shall be deducted from the five thousand dollars, and the excess of the latter only shall be exempt. ’ ’
The purpose of this new provision of law is obvious. The preceding section secures to the named beneficiaries the proceeds of a life insurance policy to an amount not exceeding ten thousand dollars. This section, 1964, now first found in our laws, makes a wise enlargement of our exemptions as to the proceeds of life insurance policies, by securing to one’s heirs and legatees the proceeds of a life insurance policy not exceeding five thousand dollars, even where the policy has been made payable to the executor or administrator of the insured, and not to his heirs or legatees, as named beneficiaries in the policy. With the proviso or limitation contained in the concluding part of § 1964, we do not concern ourselves, as that is, on the facts of this case, in no way involved. Affirmed.
Shelton do Brunini, for appellants,
Filed a suggestion of error, emphasizing the point that the insurance provided for in § 1965, code 1892, was as much a part of decedent’s estate as any other claim due to his estate, and that, as decedent died without wife or children, the proceeds of this property, like all the rest of his exempt property, became subject to the payment of his debts, by virtue of § 1552. There being neither wife nor child, the whole estate became subject to the debts.
Woods, J., made the following response to the suggestion of error:
In the opinion of the court heretofore delivered, no reference was made by us, directly, to § 1552, code 1892, because, to our mind, it was so clear that, as by the terms of § 1965 the proceeds of the insurance policy on the life of Coates, the testator, went to appellee freed from all liability for the debts of the testator, therefore any reference to § 1552 would be superfluous.
The general rule imposing liability for the debts of the decedent upon his exempt property, in the absence of wife or children, is laid down in § 1552. Sections 1964, 1965 engraft on this general rule two exceptions or limitations in cases where the proceeds of life insurance policies, in one case, were made payable to named beneficiaries therein, and, in the other case, were made to inure to the heirs or legatees of the decedent. The language of § 1965 leaves no room for contention. The proceeds of the policy, in the state of case named in that section, inure to the heirs or legatees freed from all liability for the debts of the decedent.
The fact emphasized by counsel that the testator left neither wife nor child, is of no force, for § 1965 creates an exemption in favor of legatees as well as heirs.

The former opinion in adhered to.